United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Ogden, UT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-284
Issued: October 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal of the January 29, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reimbursement of certain medical expenses. He also appealed a nonmerit decision dated
September 11, 2007 denying his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant timely submitted a claim for reimbursement of
medical expenses he incurred during the period June 30, 1993 through January 30, 1994; and
(2) whether the Office properly denied his request for merit review of his claim under 5 U.S.C.
§ 8128.

FACTUAL HISTORY
This is the fourth appeal before the Board. In the first appeal, the Board reversed an
Office hearing representative’s decision dated July 12, 2001 and finalized on July 23, 2001,
which found an overpayment of compensation and that appellant was at fault in the creation of
the overpayment.1 The Board found that the Office of Personnel Management (OPM), not the
Office, made the overpayment. Thus, the Board found it was up to OPM to recoup the
overpayment made pursuant to the retirement annuity and not the Office. In the second appeal,
the Board granted appellant’s request to dismiss his appeal.2 The Board in the third appeal set
aside the Office’s nonmerit August 2, 2005 decision.3 The Board found that appellant’s
November 22, 2004 letter, which was received on February 8, 2005, constituted a timely request
for reconsideration as it was filed within one year of the last merit decision dated
March 24, 2004. The case was remanded to the Office for review of this evidence under the
proper standard of review for a timely reconsideration request. The findings of fact and
conclusions of law from the prior decision are hereby incorporated by reference.4
The evidence relevant to the issue at hand includes appellant’s request for reimbursement
of medical bills incurred and noting he attached prescription receipts and HCFA 1500’s5; a
February 21, 1995 letter from the Office informing him that for services for the period July 3 to
November 12, 1993 were not payable; and a January 30, 1995 Office letter on which appellant
requested the Office to “process the following claims for p[ay]m[en]t.” The Office informed
appellant on February 21, 1995 that the $159.63 bill for services for the period July 3 to
November 21, 1995 was not payable as it had been “submitted more than one year after the
calendar year in which services were provided, or in which the claim was first accepted,
whichever was later.”

1

54 ECAB 586 (2003). This decision is not contained in the record.

2

Docket No. 05-624 (issued April 1, 2005).

3

Docket No. 06-1127 (issued November 24, 2006).

4

On September 15, 1994 appellant, then a 53-year-old motor vehicle operator, filed an occupational disease claim
alleging his forearm myofascial condition and hand pain were employment related. He noted that he first became
aware of this condition on June 30, 1993 and that on July 15, 1994 he first realized the condition was employment
related. The Office assigned this claim number 12-0149253 and accepted his claim for bilateral hand overuse
syndrome on January 30, 1995. Appellant filed an occupational disease claim on December 3, 1997 alleging his
right shoulder tendinitis was employment related. The Office accepted the claim for right shoulder cuff tear and
authorized a February 25, 1998 surgery to repair the rotator cuff. This claim was assigned claim number 120172927. Appellant retired from the employing establishment effective May 22, 1998 and began receiving a
retirement annuity from OPM in June 1998. Appellant elected to receive benefits under the Federal Employees’
Compensation Act on February 17, 1999 and February 2, 2000. The Office combined appellant’s claim number 120149353, which accepted the condition of bilateral overuse syndrome of the hands with claim number 12-0172927,
which was accepted for right shoulder cuff tear, with 12-0172927 as the master file number. Appellant was placed
on the periodic rolls for temporary total disability by letter dated February 10, 1999.
5

The record does not contain a copy of the prescription receipts or HFCA 1500’s noted as being attached.

2

In a letter dated February 20, 2002, appellant requested the Office to reopen his claim
number 12-0149253, which had been accepted for bilateral hand overuse syndrome regarding
payment of bills incurred for this condition prior to acceptance of his claim.
In a letter dated March 26, 2002, the Office informed appellant that his claim for bilateral
hand overuse syndrome was closed in 1997 for any further benefits. Appellant was advised that
if he had any medical bills for this condition prior to July 1997 and if these bills had been
submitted within one year of the date of service, he should request his doctor to resubmit the bills
on the attached HFCA-1500 form for review and possible payment. The Office informed
appellant that no bill could be paid if it was not submitted within one year of the date the claim
was accepted or the date of service, whichever date is later.
In a letter dated July 13, 2003, appellant requested reimbursement for his medication and
other medical billings for the period June 30, 1993 to January 30, 1994. He noted that he has
copies of checks and vouchers, but no receipts for the medications as he gave them to the
employing establishment health unit. Appellant attached a copy of the January 30, 1995
acceptance of his claim for bilateral hand overuse syndrome.
By decision dated October 9, 2003, the Office denied appellant’s request for
reimbursement for medications for the period June 30, 1993 to January 30, 1994 as the request
was more than a year after the claim had been accepted.
In a letter dated June 22, 2005 and August 27, 2006, appellant requested reimbursement
for medical expenses incurred for the period June 30, 1993 to January 30, 1994 due to his
accepted overuse syndrome. He noted that he had previously sent some vouchers to the Office
several years ago.
By decision dated January 29, 2007, the Office denied appellant’s request for
reimbursement for medications for the period June 30, 1993 through January 30, 1994.
On September 7, 2007 appellant requested reconsideration and resubmitted evidence
previously of record, showing treatment for various conditions and contending that he was
unable to timely gather and submit bills for reimbursement because of the pain he experienced.
By decision dated September 11, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review on the grounds that the submitted evidence
was duplicative. The Office also found that appellant raised contentions on reconsideration that
were not relevant.
LEGAL PRECEDENT -- ISSUE 1
An employee is entitled to receive all medical services, appliances or supplies which a
qualified physician prescribes or recommends and which the Office considers necessary to treat a
work-related injury.6 While the Office is obligated to pay for treatment of employment-related
conditions, appellant has the burden of establishing that the expenditure is incurred for treatment
6

5 U.S.C. § 8103(a); 20 C.F.R. § 10.310(a) (1999); see Lisa DeLindsay, 51 ECAB 634 (2000).

3

of the effects of an employment-related injury or condition.7 To be entitled to reimbursement of
medical expenses by the Office, appellant must establish a causal relationship between the
expenditure and the treatment by submitting rationalized medical evidence supporting such a
connection and demonstrating that the treatment is necessary and reasonable.8
The regulation provides that a claimant is responsible for submitting the necessary
documentation in support of a request for reimbursement of medical expenses incurred.9 No bill
will be paid for expenses incurred if the bill is submitted more than one year beyond the end of
the calendar year in which the expense was incurred or the service or supply was provided or
more than one year beyond the end of the calendar year, in which the claim was first accepted as
compensable by the Office, whichever is later.10
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for bilateral hand overuse syndrome on
January 30, 1995. Appellant requests that he be reimbursed for medical bills incurred for
treatment of this condition for the period June 30, 1993 to January 30, 1994. The issue to be
resolved is whether appellant timely filed a claim for reimbursement of medical expenses
incurred during the claimed period.
The record contains evidence that appellant submitted a bill for reimbursement in the
amount of $159.63 for medical services rendered during the period July 3 to November 21, 1995
and that he submitted unidentified medical bills for reimbursement to the Office. As noted
above, the regulations are specific as to time limitations for filing requests for reimbursements of
medical bills. Section 10.803 specifically states “no bill will be paid for expenses incurred if the
bill is submitted more than one year beyond the end of the calendar year in which” the Office
first accepted the claim as compensable or when the expense was incurred, whichever is later.11
By letter dated February 21, 1995, the Office acknowledged that it had received the bill for
$159.63 on February 16, 1995. Although this February 16, 1995 date may be beyond the
applicable time period when compared to the date the service was provided in 1993, it was
submitted within a month of January 30, 1995, the date when the claim for which the
reimbursement was requested was first accepted. The record therefore establishes that appellant
timely submitted a request for reimbursement for $159.63 for medical services as this claim was
submitted within one year of the first acceptance of his claim. Thus, the Office improperly
denied appellant’s request for reimbursement for this amount as it was not timely submitted. As
to any other claim for reimbursement of medical expenses, the record does not contain any
evidence of medical bills submitted for the period June 30, 1993 to January 30, 1994 other than

7

Dale E. Jones, 48 ECAB 648 (1997).

8

Cathy B. Millin, 51 ECAB 331, 333 (2000); see id.

9

20 C.F.R. § 10.802(a)(b).

10

20 C.F.R. § 10.803.

11

Id.

4

the $159.63 previously noted. Appellant timely submitted a claim for reimbursement of medical
expenses in the amount of $159.63.
CONCLUSION
The Board finds that appellant’s request for reimbursement for $159.63 for medical
expenses incurred during the period June 30, 1993 to January 30, 1994 was timely filed within
one year of the acceptance of his claim by the Office. In light of the Board’s ruling on the first
issue, the second issue is moot.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 11 and January 29, 2007 are set aside and remanded
for consideration of reimbursement.
Issued: October 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

